RESOLUCIÓN
I
El 12de marzo de 1999, mediante opinión per curiam, suspendimos al Ledo. Rafael E. Medina Zerpa del ejercicio de la profesión de abogado por no haber satisfecho la cuota anual del Colegio de Abogados y no haber cumplido con su obligación de notificar cambio de dirección, y como resul-tado, no recibir nuestras notificaciones remitidas por co-rreo certificado a su dirección en el expediente.
El 27 de abril, el licenciado Medina Zerpa nos solicitó urgentemente su reinstalación, exponiéndonos su más sin-cero arrepentimiento por el incumplimiento de sus respon-sabilidades como abogado. Señala haber pagado la cuota correspondiente el 15 de abril.
*298II
A la luz de lo expuesto, no procede reconsiderar la sus-
pensión original decretada, que fue efectiva el día de su notificación. En su lugar, limitamos la suspensión al pe-ríodo de tiempo transcurrido y reinstalamos a la abogacía al licenciado Medina Zerpa efectivo hoy.
Se le apercibe al licenciado Medina Zerpa del estricto cumplimiento en el futuro de sus responsabilidades como abogado.

Notifíquese vía telefónica y publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López y la Juez Asociada Señora Naveira de Rodón no intervinieron.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo